Citation Nr: 0822858	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  01-05 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Wichita, Kansa, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the benefit sought on appeal.  

In February 2008, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2007).  

The Board notes that the veteran has asserted in January and 
July 2001 personal statements that the January 2001 Decision 
Review Officer (DRO) decision, granting a 10 percent 
evaluation for dyshidrotic eczema (dermatitis) of the feet 
and hands constituted clear and unmistakable error (CUE).  
This issue is referred to the RO for any action deemed 
appropriate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected disabilities, with a 
current combined rating of 70 percent disabling, results in a 
disability picture which more nearly approximates an 
inability to obtain or retain substantially gainful 
employment consistent with his education and work experience.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
3.340, 3.341, 4.16 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges that limitations associated with his 
service-connected disabilities preclude his gainful 
employment.  Based upon the evidence of record, the veteran 
graduated from high school and obtained his Bachelor of 
Science in Management, as well as a Master of Arts in 
Computer Resources Management.  The veteran indicated that he 
completed one year of law school, but suffered an injury from 
"the VA."  The veteran's last position was an investigator 
in 1994 and has not worked since that time.  

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or, if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  The veteran's employment history, his 
educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2007).

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

The veteran's service-connected disabilities consist of 
dyshidrotic eczema (dermatitis) of the feet and hands, rated 
as 30 percent disabling and bipolar affective disorder, rated 
as 50 percent disabling.  The veteran's combined service-
connected disability rating is 70 percent.  As such the Board 
finds that the veteran meets the percentage standard set 
forth in 38 C.F.R. § 4.16(a).  Thus, the question becomes 
whether the veteran's service-connected disabilities preclude 
him from securing or following a substantially gainful 
occupation.  

During the February 2008 hearing, the veteran testified that 
after he received his Masters degree, he was fired from his 
job as an investigator in September 1994.  The veteran 
explained that he was unable to complete his job tasks, 
experienced difficulty working with others, and often endured 
depression, distress, extreme anxiety, and suicidal ideation 
due to his service-connected disabilities.  

In support of his claim, the veteran alludes to several 
documents which state that he is unable to secure 
substantially gainful employment.  In a November 1996 Social 
Security Administration (SSA) decision, the veteran was 
deemed disabled.  In the decision, it was determined that the 
severity of the veteran's bipolar and obsessive compulsive 
disorders has precluded him from engaging in substantial 
gainful activity since 1994.  Thereafter, in April 2002, the 
veteran applied for Vocational Rehabilitation benefits and 
was found entitled to the Title 38, U.S.C. Chapter 31 
vocational rehabilitation program.  However, in a March 2007 
letter, it was noted that the veteran has since "experienced 
serious mental health issues that have resulted in a failure 
of all attempts at training."  As such, the veteran's VA 
vocational rehabilitation program was discontinued effective 
February 6, 2008, because he was considered "currently 
medically infeasible to participate in Chapter 31 services."  
Finally, in a February 2008 VA outpatient treatment record, a 
VA staff psychiatrist states that the veteran's difficulties 
with abnormal moods, irritability, unpredictable emotional 
responses, and verbal hostility at times, continue to "make 
him unable to work or attend school."  See also April 2007 
VA treatment report.

Based on the foregoing, the Board concludes that the weight 
of evidence supports the veteran's claim for a TDIU.  In 
essence, it appears that the overall impairment resulting 
from the veteran's service-connected disabilities, which are 
currently assigned a combined rating of 70 percent, do likely 
render him unable to follow a substantially gainful 
occupation due to his service-connected disabilities.  As 
previously noted, a VA staff psychiatrist opined that the 
veteran was unable to work or attend school, the Social 
Security Administration granted disability benefits because 
his bipolar disorder prevents him from obtaining employment, 
and more recently, VA vocational rehabilitation treatment was 
suspended due to his medical infeasibility.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.  
See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet.  
App. 49, 53-56 (1990).  Given the facts of this case, and 
with resolution of all reasonable doubt in the veteran's 
favor, the Board finds that the appeal is allowed.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Given the fully favorable decision, discussed above, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the veteran is moot or 
represents harmless error.  As to additional notice regarding 
the effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v.  
Nicholson, 19 Vet. App. 473 (2006).  



ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


